.    ,- -




Honorable 0. C. Olsen
C0unt.yAttorney
Wlnkler County
Kermit, Texas
Dear Sir:                         Opinion No. O-6824
                                  Re:   Whether a petltlon to the
                                        Commlasloners~ Court of
                                        Wlnkler County requesting
                                        theeatabllahment of two
                                        county hospitals from the
                                        proceeds of one bond elec-
                                        tion Is legal; If not, will
                                        It prevent an election on a
                                        second petition for the
                                        establishment of one hospl-
                                        tal?
     Your request for our opinion on the above questions reads as
Pol,lows
       z
             "To the Honorable J. B. Salmon, County Judge of Wlnkler
        County. Texas. there has been preaented what Is purported to
        be a pktitlonFreading as follows:
                                   ", PETITION
                TO THE HONORABLE COMMISSIONERS COURT OF WINKLER COUNTY,
                                      TEXAS:
                We, the undersigned property owners of Wlnkler County,
                Texas, do hereby petition and pray that an election be
                ordered In and throughout said Wlnkler County, sub-
                mitting to the qualified voters of said County, the
                proposition for the issuance ef bonda of said county
                in the sum of One Hundre~dFifty Thauaand ($150,000)
                Dollars for the purpose of acquiring sites, construc-
                tion, and equipment of two hospltal units in Wlnkler
                County; said sums to be allocated as follows: $100,000
                for the building and equipping of a modern hospital to
                be located within the city limits of Kermit, Texas,
                and $50,000 for the building and equipping of a modern
ilon.G. C. Olsen, page 2 (0-6824)


          hospital to be located with&the   city limits of
          Wink, Texas; and whether or not an ad valorem tax
          shall be levied on all taxable property in said
          county for the purpose of paying the interest on
          said bonds and to provide a sinking fund for the
          redemption thereof at maturity.
           "On the same day that the above ,purported petition
     was delivered to the County Judge oi,Wlnkler County,
     Texas, but at a later hour ln that same day there was
     presented to the same said County Judge a petition
     praying for the calllng.of an election for the acquiring
     of a site, and the establishing, erection, construction,
     and equipping of a County Hospital in Wlnkler County,
     Texas ; such hospital to be located In Kermit, Texas,
            "The Commissioners Court of Wlnkler County, Texas,
     has asked that I secure from you an opinion on the
     following:
                ,~
            “1.    Does the CommissIonera Court of Winkler County,
                   Texas, have the authority to establish two (2)
                   modern hospitals from funds, or proceeds of one
                   bond election?
          “2 .   Is this purported petition as above set out a
                 lawful petition since It aske for the doing of
                 something not authorized by law?
          “3 .   If this purported petition  la unlawful, can it
                 bp dimregarded by the Commissioners' Court of
                 Winkler County, Texas, a%% be declared by them
                 to not be such a petition a8 would prevent such
                 CommLssloners' Court from 8&&w. upon the peti-
                 tion that was delivered later in that same day
                 as the above eet out purported petition  was
                 delivered?
          ‘My opinion on this matter Is as followe: taking the
     matter by 1, 2, and 3 abover
          “l.,    Under Article 4478, V..A,. C. S., authority is
                 given to Commissioners1 .Courts to establish a
                 :county hospital, and throughout that said
                  Article the singular and never the plural is
                  used. It la my opinion that the Commissioners'
                  Court of Wlnkler County, Texas, could build
                  only one hospital at this time, and thereafter
                  under Article 4490 they could maintain more
                  than one hospital.
’   .    -




    Hon. ff.C. Olsen, page 3 (C-6824)


                  “2.       'Thispurported petition la not a lawful
                            one since it Is for the calling of an
                            election for the doing of something that
                            is not authorized by law to be done.
                  “3    .   Since this purported petition is unlawful,
                            it does not have to be regarded by the Com-
                            missioners Court of Winkler County, Texas,
                            for any purpose, and It is not such a petl-
                            tion as would require twelve months to pass
                            before the Commissioners Court could act
                            upon the petition that was delivered to the
                            County Judge of Wlnkler County, Texas, later
                            on that same day as the above pur orted
                            petition was delivered. Article $478 states
                            that 'qualified property tax paying voters'
                            are the one to'petltlon, and not 'property
                            owners' as the above set out purported petl-
                            tion recites.
              "According to the 1940 Federal Census, Wlnkler County
         had a population of 6,141.
              “Due to the fact that Senate Bill 191 of the United
         States Congress probably will soon become a law, and Winkler
         County, Texas wants to be In a position to participate In
         the benefits of that Bill, I have been requested by the
         Commissioners Court of Wlnkler County, Texas to rtspect-
         fully ask that you give this matter your preferred atten-
         tlon and let your opinion come forward as soon as possible.
              "I have searched and failed to find any cases in point
         on the matters expressed In this letter."
         The general rule relative to the proper Interpretation of
    statutes la that the intention and meaning of the Legislature
    must be aaoertafntd from the language of the statutes read as
    a whole. Title 71, Chapter 5, Articles 4478-4494a, Vernon's
    Annotated Civil Statutes, em the statutes giving power to the
    Commlaslontrs' Court,to tatabl~ b county hospital and to
    enlarge any tistfag hoapitels. Thtcru atatutts make provision
    for a 'a county hospital," and all of said statutes that set
    out the power of the various parties authorized to build,
    equip and manage said hospital deal only with 'a county hoapi-
    tal." The only provisions in any of said statutes that could
    be construed to mean more than 'a county hospital" are
    Article 449~Y~~~:   is applicable In counties which may have a
    city of rnox?&
                 t;han10,ooO persona, and Article 4494, which
    autharizts two or more adjacent counties to join for the pur-
Hon. G. C. Olsen, page 4 (O-6824)


poses of this law and erect one or more hospitals for their
joint use, but neither of said provisions applies here. It is
our opinion, therefore, that it was the intention of the Legis-
lature to authorize only one county hospital in a county such
as Winkler County where it is not sought to join with any
other county for such purpose.
     Accordingly, it is our opinion that the Commissioners
Court of Winkler County does not have the authority to estab-
lish two hospitals from the proceeds of a bond election under
the facts stated. We do not think the purported petition for
twq county,hospltals set out in your request is a lawful
petition, since, under the facts stated, the Commissioners'
Court has no authority to establish two county hospitals in
Winkler County. We are also of the opinion that the petition
for two county hospitals can be disregarded by the Conunission-
ers' Court, or, In other words, it can be denied by the Court,
and the second petition may be approved or rejected by the
Court as the law and the facts may require.
                                    Yours very truly,
                               ATTOHNEY GENEHAL OF TEXAS

                               By /s/ Jas. W. Bassett
JWB:LJ                                    Jas. W. Bassett
                                                Assistant

      APPROVED SEP 29 1945
      /s/ Carlo8 C. Ashley                THIS OPINION
                                         CONSIDERED AND
      FIRST ASSISTANT                     APPROVED IN
      ATTORNEY GENERAL                      LIMITED
                                           CONFERENCE